COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
OLD AMERICAN COUNTY MUTUAL
FIRE    )
INSURANCE
COMPANY,                                 )              
No.  08-05-00021-CV
                                                                              )
Appellant,                          )                    Appeal from the
                                                                              )
v.                                                                           )                
14th District Court
                                                                              )
RLI INSURANCE COMPANY,                          )           
of Dallas County, Texas
                                                                              )
Appellee.                           )                   (TC# 04-07712)
                                                                              )
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s
unopposed joint motion to dismiss this appeal. 
In the motion, Appellant represents to this
Court that the parties mediated their dispute and have now resolved all claims
and controversies in the underlying lawsuit. 
Further, Appellant informs the Court that it no longer desires to pursue
this appeal.  Appellant also requests
that each party bear its own allocation of costs on appeal.  Appellant=s
counsel has conferred with Appellee=s counsel and Appellee=s counsel does not oppose the
motion.  See Tex.R.App.P. 42.1(d)(Absent
agreement of the parties, the court will tax against the appellant).
We have considered
this cause on this motion and conclude that the motion should be granted.  See Tex.R.App.P. 42.1 (a)(1),
(2).  We therefore dismiss the appeal.
 
 
March
31, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.